

116 HR 8933 IH: ATVM Modernization Act
U.S. House of Representatives
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8933IN THE HOUSE OF REPRESENTATIVESDecember 10, 2020Mr. Cárdenas (for himself, Ms. Eshoo, Mr. Kinzinger, and Mr. Burgess) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo modernize the Advanced Technology Vehicle Manufacturing Incentive program.1.Short titleThis Act may be cited as the ATVM Modernization Act.2.ATVM modernization(a)In generalSection 136(a)(1) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013(a)) is amended by striking paragraph (1) and inserting the following:(1)Advanced technology vehicleThe term advanced technology vehicle means—(A)an ultra efficient vehicle or a light duty vehicle that meets—(i)the Bin 5 Tier II emission standard established in regulations issued by the Administrator of the Environmental Protection Agency under section 202(i) of the Clean Air Act (42 U.S.C. 7521(i)), or a lower-numbered Bin emission standard;(ii)any new emission standard in effect for fine particulate matter prescribed by the Administrator under that Act (42 U.S.C. 7401 et seq.); and(iii)at least 125 percent of the average base year combined fuel economy for vehicles with substantially similar attributes; or(B)an aircraft (as defined under section 40102 of title 49, United States Code) that meets—(i)the appropriate and most recent emission and fuel economy standards established in regulations issued by the Administrator of the Environmental Protection Agency, in consultation with the Administrator of the Federal Aviation Administration, under section 231(a) of the Clean Air Act (42 U.S.C. 7571(a)); and(ii)at least 125 percent of the average base year fuel economy for aircraft with substantially similar attributes..(b)RulemakingThe Secretary of Energy shall issue an interim final rulemaking updating the Advanced Technology Vehicles Manufacturing Incentive Program interim final rule (73 Fed. Reg. 66721), as amended and corrected, to reflect the changes made under this Act within 120 days of enactment of this Act.